Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 12/01/2020.
Claims 1, 2, 5, 8, 9, 10 are allowed.
Claims 3, 4, 6, 7, 11-19 are cancelled by applicant.
	Claims 20-24 are cancelled as being drawn to a non-elected species.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-24 directed to a non-elected without traverse.  
Accordingly, claims 20-24 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is Hemminger et al. (US 2009/0283533) and Booska et al. (US 9,181,015).  Such art teaches certain limitations of the claims as described in the prior office action.  However, such art odes not teach, a plurality of channels formed in and disposed around at least a portion of a peripheral sidewall of the upper PCM pod that defines the internal cavity thereof and are fluidly connected to a drinking hole in the base of the lid assembly.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763